Hodges, J.
1. Under the facts in this case the court erred in. refusing to charge the jury as requested-by the defendant, as follows: “I charge you that in this ease, even if the plaintiff, Alice Penn, was misled by the announcement of the station Griffin, and when the train stopped she attempted to get off while stopped, and that before she got off the train started and she was injured, and if you further believe that, under the facts and circumstances surrounded the occurrence, the servants and agents of the defendant in charge of that train were in the exercise of that degree of care and diligence due to the plaintiff under the law, then the plaintiff can not recover, but the injury, if any, must be attributable to accident.:’
2. The other requests presented by the defendant were covered in the charge given by the court, and other alleged errors will not likely recur upon a new trial. Judgment reveresd.